DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong US Pub 2018/0090698 in view of Park 2018/0307338.
Regarding claim 1, Jeong teaches, 
A display device (Figs. 1-5 and 13), comprising:
a display module (Figs. 1-3, element 300/400/600 and area corresponding to where element 21 is indicated in figure 1-2) that includes a first non-folding area (element 300/400), a second non-folding area (area corresponding to element 21 of element 600) and a folding area (area of 600 indicated in the region BA1) disposed between the first non-folding area and the second non-folding area;
A supporter (figure 3, buffer layer 111 is consider the supporter layer which is disposed below display module 300/400/600) disposed below the display module;

a plurality of joint (Fig. 1-4, element GV1) units disposed below the sub-supporter and that overlap the folding area (Fig 1, folding area being indicated by BA1), 
Wherein the sub-supporter and the joint units are integrally formed with each other (as seen in figure 1, 4-5 and 13 that the sub-supporter 100 and joints GV1 are integrally formed and formed by the same material as indicated by the shade of element 100) and include a same material  (paragraph 77 material).
It can be argued that Jeong does not teach the display module that includes a first non-folding area, a second non-folding area and a folding area disposed between the first non-folding area and the second non-folding area.
Park teaches the display module (element 100) that includes a first non-folding area (one of the NFA, Fig 1), a second non-folding area (the other NFA, fig 1) and a folding area (Fig 1, area indicated by FA) disposed between the first non-folding area and the second non-folding area)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Park to use the display module comprising the non-folding and folding area with the display device of Jeong such that the display module is a similar to Park display extending across the entire surface of figure 2 for purpose of enabling user to have a bigger screen and foldable screen furthermore adding the supporter will prevent or reduce damage to the display module (paragraph 63). 
Regarding claim 2, 

Jeong does not explicitly teach use of adhesive between the display module and the supporter to bond. 
However, use of adhesive between various layer is not new. 
As disclosed by Jeong at least adhesive 201 is used to secured two layers (between 100 and 210). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide adhesive layer as taught by Jeong in between any desired layers/structure such as the display module and the supporter of Jeong, for the purpose of providing the desired securing means and ensure supporter is in place with respect to the display to prevent damage to the display. 
Regarding claim 3, Jeong as modified by Park teaches, 
 wherein a Young's modulus of the supporter has a first value (the first value being the value of the element 111, which is any of the material as described in paragraph 81 of Jeong), and 
a Young's modulus of the sub-supporter has a second value (the material as described in paragraph 77 which teaches a second youngs module value; thereby this young's module value is less than the first value based on the material property described in the present application) less than the first value, and the sub-supporter (figure 3, element 100 provided on the bottom of the supporter 111) is coated on a bottom surface of the supporter.
Regarding claim 4, Jeong as modified by Park teaches, 

Regarding claim 6, Jeong as modified by Park teaches,
Wherein the first and second non-folding areas are arranged in a first direction (fig. 1-3, first direction are long side of element 100 (Fig 2)), and the joint units extend in a second direction (second direction being the short side of 100 (fig 2), such that element GV1 are extending in second direction) that crosses the first direction and are spaced apart in the first direction (Fig 2).
Regarding claim 7, Jeong as modified by Park teaches, 
Wherein the joint units are spaced a predetermined distance from each other in the first direction (Fig 5 and 13 of Jeong).
Regarding claim 8, Jeong as modified by Park teaches
Wherein each of the joint units has a reverse trapezoidal shape when viewed in the second direction (Fig. 13 shows the reverse trapezoidal shape, similar to present application fig 13 ).
Regarding claim 9, 
Jeong as modified by Park as modified in claim 1 teaches the sub-supporter having some value of thickness and the supporter having a value of thickness and the thickness is in a third direction which is perpendicular to a plane defined by the first and second direction (x-y axis).
Jeong as modified by Park as modified does not teach a thickness in a third direction of the sub-supporter is less than that of the supporter, wherein the third direction is perpendicular to a plane defined by the first and second direction. 

According to MPEP§2144.04(IV)(A) it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the thickness values of the sub-supporter and the supporter such that the thickness of the sub-supporter is less than that of the supporter for the purpose of providing the desired folding capacity to the display device and keeping the desired level of the buffer characteristic. 
Regarding claim 10, 
Jeong as modified by Park in claim 9 teaches the thickness of the supporter. 
Jeong as modified by Park does not teach the specific thickness range of the support from about 40 micrometers to about 50 micrometers in the third direction. However, providing a specific range of thickness is not new in the area of display device. 
According to MPEP§2144.04(IV)(A) &2144.05(II) it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the thickness and range of the thickness of Jeong as modified such that the supporter has a thickness of from about 40 micrometers to about 50 micrometers in the third direction, since this range will ensure the desired supportability to the display module yet provide the desired bendability. 
Regarding claim 11, Jeong as modified by Park teaches, 
wherein when the display module is out-folded and externally exposed (figure 1-2 of Jeong similar to present application's figure 2), the folding area is curved with respect to a folding axis parallel to the second direction (figure 1-2).
claim 12, Jeong as modified by Park teaches, 
further comprising: a first case (fig 3. element 210)  disposed below the sub-supporter and that overlaps the first non-folding area; and a second case (Figure 3, element 220) disposed below the sub-supporter and that overlaps the second non-folding area.
Regarding claim 13, Jeong as modified by Park teaches,
Wherein the joint units (element GV1 between the two cases 210/220) are disposed between the first case and the second case.
Regarding claim 16, 
Jeong as modified by Park teaches an adhesive (201, Fig 3) that attaches the first and second cases to the sub-supporter. 
Regarding claim 17, Jeong teaches
A display device (Figs. 1-5, 13), comprising:
a display module (Figs. 1-3, element 300/400/600 and area corresponding to where element 21 is indicated in figure 1-2) that includes a first non-folding area (element 300/400), a second non-folding area (area corresponding to element 21 of element 600) and a folding area (area of 600 indicated in the region BA1) disposed between the first non-folding area and the second non-folding area, wherein the first and second non-folding areas are arranged in a first direction (fig. 1-3, first direction are long side of element 100 (Fig 2));
A supporter (figure 3, buffer layer 111 is consider the supporter layer which is disposed below display module 300/400/600) disposed below the display module;
The display module and the supporter are secured together (as seen in figure 3). 
a sub-supporter (element 100, fig 1-3) disposed below display module; and 

the joint units extend in a second direction (second direction being the short side of 140, such that element 131 are extending in second direction) that crosses the first direction and are spaced apart in the first direction (Fig 3-4), 
Wherein the sub-supporter and the joint units are integrally formed with each other (as seen in figure 1, 4-5 and 13 that the sub-supporter 100 and joints GV1 are integrally formed and formed by the same material as indicated by the shade of element 100) and include a same material  (paragraph 77 material).
Jeong does not teach an adhesive disposed between the display module and the supporter, furthermore, it can be argued that Jeong does not teach the display module that includes a first non-folding area, a second non-folding area and a folding area disposed between the first non-folding area and the second non-folding area. However, use of adhesive between various layers is not new. 
As disclosed by Jeong at least adhesive 201 is used to secure two layers (between 100 and 210). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide adhesive layer as taught by Jeong in between any desired layers/structure such as the display module and the supporter of Jeong, for the purpose of providing the desired securing means and ensure supporter is in place with respect to the display to prevent damage to the display. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Park to use the display module comprising the non-folding and folding area with the display device of Jeong such that the display module is a similar to Park display extending across the entire surface of figure 2 for purpose of enabling user to have a bigger screen and foldable screen furthermore adding the supporter will prevent or reduce damage to the display module (paragraph 63). 
Regarding claim 18, Jeong in view of Park teaches, 
wherein a Young's modulus of the supporter has a first value (the first value being the value of the element 111, which is any of the material as described in paragraph 81 of Jeong), and 
a Young's modulus of the sub-supporter has a second value (the material as described in paragraph 77 which teaches a second youngs module value; thereby this young's module value is less than the first value based on the material property described in the present application) less than the first value, and the sub-supporter (figure 3, element 100 provided on the bottom of the supporter 111) is coated on a bottom surface of the supporter.
Regarding claim 19, Jeong teaches,
A display device (Figs. 1-5, 13), comprising:

A supporter (figure 3, buffer layer 111 is consider the supporter layer which is disposed below display module 300/400/600) disposed below the display module;
The display module and the supporter are secured together (as seen in figure 3). 
a sub-supporter (element 100, fig 1-3) disposed below display module; and 
a plurality of joint (Fig. 1-5, 13, element GV1) units which protrude downward from the sub-supporter and that overlap the folding area (Fig 1, folding area being indicated by BA1); 
wherein a Young's modulus of the supporter has a first value (the first value being the value of the element 111, which is any of the material as described in paragraph 81 of Jeong), and 
a Young's modulus of the sub-supporter has a second value (the material as described in paragraph 77 which teaches a second young’s module value; thereby this young's module value is less than the first value based on the material property described in the present application) less than the first value, 
Wherein the sub-supporter and the joint units are integrally formed with each other (as seen in figure 1, 4-5 and 13 that the sub-supporter 100 and joints GV1 are integrally formed and formed by the same material as indicated by the shade of element 100) and include a same material  (paragraph 77 material).

Park teaches the display module (element 100) that includes a first non-folding area (one of the NFA, Fig 1), a second non-folding area (the other NFA, fig 1) and a folding area (Fig 1, area indicated by FA) disposed between the first non-folding area and the second non-folding area)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Park to use the display module comprising the non-folding and folding area with the display device of Jeong such that the display module is a similar to Park display extending across the entire surface of figure 2 for purpose of enabling user to have a bigger screen and foldable screen furthermore adding the supporter will prevent or reduce damage to the display module (paragraph 63). 
Regarding claim 20,
Jeong teaches the display module (300/400/600) and the supporter (111) are secured to each other (as seen in figure 3 and 1), 
Wherein the sub-supporter (figure 3, element 100 provided on the bottom of the supporter 111) is coated on a bottom surface of the supporter, and the first and second non-folding areas are arranged in a first direction (fig. 1-3, first direction are long side of element 100 (Fig 2)), and the joint units extend in a second direction (second direction being the short 
Jeong does not explicitly teach use of adhesive between the display module and the supporter to bond. 
However, use of adhesive between various layers is not new. 
As disclosed by Jeong at least adhesive 201 is used to secure two layers (between 100 and 210). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide adhesive layer as taught by Jeong in between any desired layers/structure such as the display module and the supporter of Jeong, for the purpose of providing the desired securing means and ensure supporter is in place with respect to the display to prevent damage to the display.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong US Pub 2018/0090698 in view of Park 2018/0307338 further in view of Jinbo et al. US Pub 2016/0103539.
Regarding claim 5, Jeong as modified by Park teaches, 
Jeong teaches the supporter includes an inorganic material (paragraph 81). 
Jeong does not explicitly teach the supporter includes a metal.
Jinbo in similar field of display device teaches an inorganic material can be a metal (paragraph 86). 
.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong US Pub 2018/0090698 in view of Park 2018/0307338 further in view of further in view of Shin US Pub 2016/0090364.
Regarding claim 14, 
Further comprising the first and second cases are coupled to the supporter (Figure 1-3 cases 210/220 are connected to various structure including sub supporter and the supporter as seen in figure 3).
Jeong does not explicitly teach a plurality of coupling units that connect the first and second cases to the supporter. However, using plurality of coupling units to provide connection mean is not new in the art.
Shin in similar field of display device teaches a plurality of coupling units (figs. 5, 8, and 12, element PU that connect supporting members (SP, SM1 and SM3, figure 5, 8 and 12). 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the coupling unit of Jeong as modified with the plurality of coupling units (PU) of Shin for the purpose of providing the desired coupling strength between the cases and the supporters and providing a removable coupling units in the case of maintenance to the display device. Such that the coupling units 
Regarding claim 15, 
Jeong as modified by Park and Shin teaches the coupling units (PU, figure 12) are inserted into first coupling holes (first coupling holes indicated by CH, such that similar holes are provided in the cases of Jeong) formed in each of the first and second cases, second coupling holes (second holes being indicated by SH of Shin such that second holes are formed on the sub-supporter of Jeong as modified) formed in the sub-supporter and that overlap the first coupling holes, and recess parts (CG in figure 12 of Shin such that the recess part is formed on the bottom of the supporter of Jeong as modified and as described in claim 1; such that all the holes are aligned as illustrated in figure 8 and 1)  formed in the bottom surface of the supporter and that overlap the second coupling holes.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841